
	
		III
		110th CONGRESS
		1st Session
		S. RES. 72
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2007
			Ms. Landrieu submitted
			 the following resolution; which was referred to the
			 Committee on Environment and Public
			 Works
		
		RESOLUTION
		Acknowledging the severity of the wetland
		  loss occurring in Louisiana and supporting the observance of World Wetlands Day
		  in the United States. 
	
	
		Whereas Louisiana's coastal wetlands are among the
			 Nation's most diverse and productive ecosystems, home to ospreys, egrets,
			 alligators, shellfish, turtles, sea grasses, and bald cypress trees;
		Whereas Louisiana's wetlands are eroding at a rate of 25
			 square miles per year and, as a result of Hurricane Katrina on August 29, 2005,
			 and Hurricane Rita on September 24, 2005, 217 square miles of wetlands were
			 turned into open water, significantly advancing Louisiana's wetlands
			 loss;
		Whereas the State has lost 2,100 square miles of coastal
			 wetlands since the 1930s and is expected to lose another 500 square miles over
			 the next 50 years if nothing is done to mitigate wetland loss;
		Whereas 2,000,000 residents, more than 50 percent of the
			 State's population, live within Louisiana's coastal zone;
		Whereas Louisiana's working wetlands provide protection
			 for coastal communities and for oil and gas pipelines that serve as the major
			 energy artery in the United States, delivering more than 25 percent of the
			 Nation's energy;
		Whereas wetland ecosystems throughout the United States
			 are threatened by erosion, invasive species, runoff, and habitat loss;
			 and
		Whereas World Wetlands Day is celebrated around the world
			 on February 2 of each year by government agencies, nongovernmental
			 organizations, and groups of citizens in the global community: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)acknowledges the
			 severity of the wetland loss occurring in Louisiana;
			(2)recognizes and
			 supports the observance of World Wetlands Day in the United States; and
			(3)supports efforts
			 to raise awareness about the critical need to sustain and preserve wetlands in
			 Louisiana, the United States, and throughout the world.
			
